        Case 3:14-cv-01528-JR          Document 331     Filed 02/12/21     Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION




 MICHAEL MAKANEOLE, individually
 and on behalf of all similarly situated
 individuals,                                                            No. 3:14-cv-01528-JR

                       Plaintiffs,
                                                                      OPINION AND ORDER
        v.

 SOLARWORLD INDUSTRIES
 AMERICA, INC. et al.,

                       Defendants.



MOSMAN, J.,

       On October 20, 2020, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (F. & R.) [ECF 319]. Judge Russo recommends that I grant Plaintiff’s Motion

for Class Certification [ECF 307]. Defendants SunPower North America Manufacturing LLC,

SunPower Manufacturing Oregon LLC, and SunPower Corporation (collectively, “SunPower”)

filed timely Objections [ECF 325]. Upon review, I agree with and therefore ADOPT Judge

Russo’s F. & R.

                                     STANDARD OF REVIEW

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge


1 – OPINION AND ORDER
         Case 3:14-cv-01528-JR         Document 331        Filed 02/12/21     Page 2 of 5




but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(1)(C).

                                          DISCUSSION

       SunPower argues that Judge Russo misconstrued Oregon law, and this misconstruction

led Judge Russo to misapply the class-certification factors. SunPower’s Objs. [ECF 325] at 3.

SunPower argues either that (1) it is not an “employer” under Or. Rev. Stat. § 652.310, or (2)

whether it is an “employer” under that statute cannot be resolved on a class-wide basis. For the

following reasons, I reject both arguments.

I.     The merits are not at issue.

       First, SunPower claims that it does not meet the definition of “employer” under Oregon

law. This is a legal argument unrelated to class certification. Judge Russo correctly explained

that “the Court should not ‘advance a decision on the merits to the class certification stage.’”

F. & R. [ECF 319] at 3 (quoting Staton v. Boeing Co., 327 F.3d 938, 954 (9th Cir. 2003)); see

also Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 177 (1974) (“We find nothing in either the

language or history of Rule 23 that gives a court any authority to conduct a preliminary inquiry

into the merits of a suit in order to determine whether it may be maintained as a class action.”).



2 – OPINION AND ORDER
         Case 3:14-cv-01528-JR         Document 331        Filed 02/12/21    Page 3 of 5




SunPower may eventually succeed on this legal argument, but class certification does not hinge

on its resolution. I agree with and adopt Judge Russo’s F. & R. on this point.

II.    The “employer” issue is not a bar to class certification.

       Second, SunPower asserts that whether it is an “employer” under Oregon law cannot be

resolved on a class-wide basis. Unlike its first argument, this argument appropriately attacks

class certification. However, it too fails. I agree with Judge Russo: “SunPower’s argument

necessarily relates to all employees and thus is efficiently determined on a class-wide basis.”

F. & R. [ECF 319] at 10.

       Under Oregon law, an “employer” “includes any successor to the business of any

employer, or any lessee or purchaser of any employer’s business property for the continuance of

the same business, so far as such employer has not paid employees in full.” Or. Rev. Stat.

§ 652.310(1). Accordingly, SunPower is an employer if (1) it is a successor to the business of

SolarWorld, or (2) it is a lessee or purchaser of SolarWorld’s business property for the

continuance of the same business. Both clauses require the successor entity to conduct essentially

the same business as its predecessor. Blachana, LLC v. Bureau of Labor & Indus., 318 P.3d 735,

745 (Or. 2014). Whether a corporation conducts essentially the same business as its predecessor

depends on the totality of the circumstances, including:

       the name and identity of the business, its location, the lapse of time between the
       previous operation and the new operation, whether the businesses employed
       substantially the same workforce, whether the same product was manufactured or
       the same services offered, and whether the same machinery, equipment, or methods
       of production were used.

Id. at 746. These circumstances can be efficiently evaluated on a class-wide basis.

       In its objections, SunPower highlights all the ways in which it is different than

SolarWorld. See, e.g., SunPower’s Objs. [ECF 325] at 5–6 (noting that SunPower “changed the



3 – OPINION AND ORDER
         Case 3:14-cv-01528-JR          Document 331        Filed 02/12/21      Page 4 of 5




name of the facility” and eventually sold “substantial amounts” of equipment); id. at 9 (arguing

that its “business is drastically different than the one SolarWorld conducted”); id. at 10 (noting

that SolarWorld had shuttered some of its operations before the sale); id. at 11 (suggesting that it

continues some of SolarWorld’s business but not all of it). These alleged differences all go to the

merits of whether SunPower is an employer, and that issue will be resolved either on summary

judgment or at trial—not on class certification. Resolution of that issue will affect all employees

equally, and “thus is efficiently determined on a class-wide basis.” F. & R. [ECF 319] at 10.

       Next, SunPower argues that “the successor inquiry must consider the various components

of a vertically-integrated operation independently.” SunPower’s Objs. [ECF 325] at 9. Judge

Russo rejected this argument as inconsistent with the Blachana inquiry, which “does not split the

business into parts.” F. & R. [ECF 319] at 9. Judge Russo explained: “Indeed, SunPower’s

argument is better suited to when the purported successor only purchases a part of an integrated

business . . . . Arguably, the purchaser would be conducting a dissimilar business as the part

would not equal the character of the whole . . . .” Id. at 9–10. If SunPower did in fact purchase

only a part of SolarWorld, perhaps it will ultimately succeed under a similar theory—once the

merits are before the court, of course. Judge Russo did note, however, that “the record, even at

this stage, suggests SunPower purchased virtually all of the business property including the

portions of the vertically integrated enterprise it chose not to continue.” Id. at 8. I agree with

Judge Russo’s interpretation of Blachana and understanding of the facts of this case.

       Finally, SunPower argues that Judge Russo’s incorrect interpretation of Oregon law

“permeates application of the Rule 23 factors.” SunPower’s Objs. [ECF 325] at 10. Since I

conclude that Judge Russo appropriately construed Oregon law, I reject the premise of this

argument, and I find SunPower’s remaining objections unpersuasive.



4 – OPINION AND ORDER
        Case 3:14-cv-01528-JR       Document 331      Filed 02/12/21   Page 5 of 5




                                      CONCLUSION

       Upon review, I ADOPT Judge Russo’s F. & R. [ECF 319] as my own opinion and

GRANT Plaintiff’s Motion for Class Certification [ECF 307].

       IT IS SO ORDERED.

                   12 day of February, 2021.
       DATED this ____



                                                         ________________________
                                                         MICHAEL W. MOSMAN
                                                         United States District Judge




5 – OPINION AND ORDER
